I concur in the judgment of reversal because of the intemperate atmosphere in which the case was tried. The prosecution no doubt labored under the stress of public opinion and excitement, at times confronted with considerable provocation; but the testimony of the prosecutrix is so improbable as to challenge one's credulity, and the jury should have been permitted to consider the evidence uninfluenced by the incidents and errors discussed in the main opinion. At the same time, I desire to emphasize the assertion in that portion of the opinion of this court which has been added to the opinion of the District Court of Appeal in which it is held that the instances of misconduct of the district attorney would not, standing alone, necessarily require a reversal. Any seeming conflict or inconsistency in the two parts of the decision should be resolved in favor of the declaration of this court on that question. *Page 279